DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Objections
Claim 11 is objected to because of the following informalities:  “can” in line 3 should read “cam”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9-10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the pin mount" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the pin mount" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the pin portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
4 recites the limitation "the pin mount" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the pin mount" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the hollow" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the pin mount" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the pin mount" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the cam surface portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the rest point" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the center position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0282392 (Maimone).
1. Maimone discloses a personal care device (razor 410) with a treatment head being pivot-mounted around a pivot axis with respect to a body of the personal care device (FIG. 1B; P0065). The personal care device comprising a pin (plunger 436) having a pin head (upper cam surface 436C). The pin is provided at the body (FIG. 7). The personal care device has a cam element (upper portion 422) having a cam surface (cam surface 422C) being provided at the treatment head (FIG. 9). The personal care device has a spring element (spring 432) biasing the pin head and the cam surface against each other (FIG. 7 and 9; P0065). The pin head is in contact with the cam surface and the cam surface is shaped such that it defines a rest position at which the biasing spring force provided by the spring element with which the pin head and the cam surface are pushed against each other has a non-zero minimum value (FIG. 1B and 9; P0065). A pivoting of the head around the pivot axis causes the pin head to move along the cam surface (e.g., upper cam surface 436C moves along the cam surface 422C as the cam surface 422C  moves when the razor 410 is pivoted from the initial position IP to the displaced position DP in FIG. 1B and 9; P0065). The cam surface is shaped such that the spring force pushing the pin head and the cam surface against each other increases with increasing pivoting angle (FIG. 7 and 9; P0065). 
2. The pin is guided in a hollow (spring channel 428C) of a pin mount (lower portion 428). 

4. The personal care device has a pin portion (tail portion 436T) guided by a pin mount (lower portion 428) and having an essentially circular cross-sectional shape (FIG. 7) and a portion (spring channel 428C) in the pin mount for guiding the pin has an essentially polygonal cross-sectional shape (FIG. 9; P0065). 
9. The cam surface has a generally concave shape that tapers towards the cam surface portion that defines the rest point (FIG. 9). 
10. The cam surface is symmetrically shaped with respect to the rest position (FIG. 9). 
Claim(s) 1-3, 6-7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0214662 (Efthimiadis).
1. Efthimiadis discloses a personal care device (shaver 1) with a treatment head being pivot-mounted around a pivot axis with respect to a body of the personal care device (FIG. 11; P0094). The personal care device comprising a pin (plunger 58) having a pin head (flat free end 59a). The pin is provided at the body (FIG. 11). The personal care device has a cam element (rib 54) having a cam surface (cam surface 55) being provided at the treatment head (FIG. 9; P0091). The personal care device has a spring element (spring 67) biasing the pin head and the cam surface against each other (FIG. 9; P0094). The pin head is in contact with the cam surface and the cam surface is shaped such that it defines a rest position at which the biasing spring force provided by the spring element with which the pin head and the cam surface are pushed against 
2. The pin is guided in a hollow of a pin mount (shell bearing 46)(FIG. 11). 
3. A pin mount (shell bearing 46) has at least four guiding surfaces (e.g., bottom and outer surfaces of each rim 65) where two oppositely arranged guiding surfaces are provided at a first longitudinal position (e.g., longitudinal position of outer surfaces of each rim 65) in the pin mount and two further oppositely arranged guiding surfaces are arranged at a second longitudinal position (e.g., longitudinal position of bottom surfaces of each rim 65)(FIG. 10-11; P0093 and P0103). 
6. The spring element is partly arranged in a longitudinally extending centric hollow in the pin (FIG. 10-11) and partly in a hollow of a pin mount (arm pusher 69)(FIG. 10-11; P0094). 
7. The spring element is a longitudinally extending coil spring that has a first end that is arranged in a recess of a pin mount (arm pusher 69) with the recess being dimensioned to confine the first end so that the first end can essentially not move (FIG. 10-11; P0094). 
9. The cam surface has a generally concave shape that tapers towards the cam surface portion that defines the rest point (FIG. 9; P0091). 
10. The cam surface is symmetrically shaped with respect to the rest position (FIG. 9; P0091). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 5 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0282392 (Maimone).
5. Maimone discloses the invention substantially as claimed as discussed above and further discloses the pin mount and the guided parts of the pin have in the area where the pin is guided by the pin mount a tolerance (FIG. 9; P0065) but is silent regarding the tolerance such that it does not disclose the tolerance being about +- 0.03 mm or below. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tolerance of Maimone to being +- 0.03 mm or below since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Maimone would not operate differently with the claimed personal care device since both devices have minimal tolerances thereby functioning appropriately having the claimed value.  Further, applicant places no criticality on the range claimed, indicating the claimed tolerance is an example range (P0019).
12-13. Maimone discloses the invention substantially as claimed as discussed above and further discloses the pin head and cam surface are made of plastic at P0062 and P0065 but is silent regarding the Shore D hardness of the plastic material such that it does not disclose the Shore D hardness being at least 40. It would have been obvious to one having ordinary skill in 
14. Maimone discloses the invention substantially as claimed as discussed above and further discloses the spring element having a spring constant but is silent regarding the its value such that it does not disclose the spring constant being between about 0.05 N/mm and about 1.0 N/mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spring constant of Maimone to being between about 0.05 N/mm and about 1.0 N/mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Maimone would not operate differently with the claimed personal care device since both devices have spring with spring constants thereby 
15. Maimone discloses the invention substantially as claimed as discussed above and further discloses pin head being pushed with a biasing force against the cam surface which increases from a center position to a maximum pivot angle positon by a factor but is silent regarding the factor’s value such that it does not disclose it being between about 1.025 to about 1.5. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the biasing force factor of Maimone to be between about 1.025 to about 1.5 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Maimone would not operate differently with the claimed personal care device since both devices have biasing force factors thereby functioning appropriately having the claimed value.  Further, applicant places no criticality on the range claimed with the only recitation being in originally filed claim 15.
16. Maimone discloses the invention substantially as claimed as discussed above and further discloses the pin head is pushed with a biasing force against the cam surface in the rest position but is silent regarding the force’s value such that it does not disclose the forcing being between about 0.5 N and about 8 N. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the biasing force of .
Claims 5 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0214662 (Efthimiadis).
5. Efthimiadis discloses the invention substantially as claimed as discussed above and further discloses the pin mount and the guided parts of the pin have in the area where the pin is guided by the pin mount a tolerance (FIG. 10-11) but is silent regarding the tolerance such that it does not disclose the tolerance being about +- 0.03 mm or below. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tolerance of Efthimiadis to being +- 0.03 mm or below since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Efthimiadis would not operate differently with the claimed personal care device since both devices have minimal tolerances thereby functioning appropriately having the claimed value.  Further, applicant places no criticality on the range claimed, indicating the claimed tolerance is an example range (P0019).
12-13. Efthimiadis discloses the invention substantially as claimed as discussed above and further discloses the pin head and cam surface are made of plastic at P0052 and P0082 but is silent regarding the Shore D hardness of the plastic material such that it does not disclose the Shore D hardness being at least 40. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plastic pin head and cam surface of Efthimiadis to have a Shore D hardness of at least 40 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Efthimiadis would not operate differently with the claimed personal care device since both devices are formed of plastic thereby functioning appropriately having the claimed value.  Further, applicant places no criticality on the range claimed, indicating the material of the pin head and cam surface can be any of a list of materials (P0020).
14. Efthimiadis discloses the invention substantially as claimed as discussed above and further discloses the spring element having a spring constant but is silent regarding the its value such that it does not disclose the spring constant being between about 0.05 N/mm and about 1.0 N/mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spring constant of Efthimiadis to being between about 0.05 N/mm and about 1.0 N/mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Efthimiadis would not operate differently with the claimed personal care device since both devices have spring with spring constants thereby functioning appropriately having the claimed value.  Further, applicant places no criticality on the range claimed, indicating the spring constant range is one of many potential ranges and is listed “without intended limitation (P0013).
15. Efthimiadis discloses the invention substantially as claimed as discussed above and further discloses pin head being pushed with a biasing force against the cam surface which increases from a center position to a maximum pivot angle positon by a factor but is silent regarding the factor’s value such that it does not disclose it being between about 1.025 to about 1.5. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the biasing force factor of Efthimiadis to be between about 1.025 to about 1.5 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Efthimiadis would not operate differently with the claimed personal care device since both devices have biasing force factors thereby functioning appropriately having the claimed value.  Further, applicant places no criticality on the range claimed with the only recitation being in originally filed claim 15.
16. Efthimiadis discloses the invention substantially as claimed as discussed above and further discloses the pin head is pushed with a biasing force against the cam surface in the rest position but is silent regarding the force’s value such that it does not disclose the forcing being between about 0.5 N and about 8 N. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the biasing force of Efthimiadis to be between about 0.5 N and about 8 N since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Efthimiadis would not operate differently with the claimed personal care device since both devices have biasing forces thereby functioning appropriately having the claimed value.  Further, applicant places no criticality on the range claimed with the only recitation being in originally filed claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771